DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-15 each mention connection points. It is unclear if these are the same as the connection points mentioned in parent claim 10. For examination purposes, it will be assumed that these connection points are different from the one or more connection points mentioned in claim 10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Cho (US 2012/0261011)Regarding Claim 1:In Figures 3-6, Cho discloses a module (decompression module 200) for a vacuum pumping system (vacuum pumping system depicted in Figure 3), the module (200) comprising: a top side (side comprising pipes 231 and 235) and a bottom side (side comprising pipe 234) opposite to the top side (see Figure 4); a front side (the side denoted as 240 in Figure 4) and a rear side (side opposite 240) opposite to the front side (see Figure 4), the front and rear sides disposed between the top and bottom sides (see Figure 4); two opposing lateral sides (side comprising 4 circles in Figure 4 and side opposite it) disposed between the top and bottom sides and disposed between the front and rear sides (see Figure 4), wherein the top, bottom, front, rear, and lateral sides define a space (space within 240 as seen in Figure 6); an apparatus (vacuum generator 210) located wholly within the space (see Figure 6); and one or more connection points coupled to the apparatus, each connection point of the one or more connection points  (235) configured to receive an input for the apparatus (235 is a carrier gas supply pipe which serves as an input for 210); wherein the one or more connection points (235) are located at the top side (note that while it is shown as the left side in Figure 4, it is shown as the top side in Figure 6. It is also noted that this module may be oriented in multiple different orientations and continue to function as intended, such that the left side in Figure 4 is being viewed as the top side); the module has a maximum size in a first system dimension that is equal to a first integer multiple of a fixed system value (cuboids inherently have a maximum size in a first system dimension such as a length along an x-axis, wherein this would necessarily be a first integer multiple of an arbitrary value, for example, if the length is 10.5 units, the integer multiple of a fixed system value could be assigned as follows: {10.5 (dimension) x 1 (integer multiple) x 1 (fixed system value) = 10.5}  or {10.5 (dimension) x 2 (integer multiple) x 0.5 (fixed system value) = 10.5}  and so on), the first system dimension being a dimension between the lateral sides (all cuboids have this dimension); and for each connection point, a distance between that connection point and each lateral side in the first system dimension could be a respective second integer multiple of the fixed system value (as seen in Figure 4, the connection point 235 is equidistant from both lateral sides and this distance can be expressed as a second integer multiple of the fixed system value).It is noted that since the fixed system value is not claimed in this claim, any arbitrary value can be assigned as the fixed system value such that the dimensions can be correlated to this arbitrary fixed system value.  It is further noted that mathematically any dimension can be expressed as an integer multiple of a fixed system value, wherein the fixed system value can be arbitrarily assigned. Furthermore, the specific units for these dimensions have not been disclosed and so the fixed system value can be related to any different unit (for example, cm, inch, mm etc.) and chosen accordingly. It is also noted that the first integer multiple could be equal to the second integer multiple since the claim does not specify that these integers are different.
Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al. (herein Iwasaki) (US 2015/0260192).Regarding Claims 1 and 10:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system (three different variations depicted in Figures 8A-8C, wherein each module  can be connected in series or parallel) comprising a plurality of modules (Figures 8A-8C each disclose a plurality of modules, each module depicted as containing a pump 1 and an abatement part 3 housed within a common housing to form a discrete module as seen in Figure 7), each module (1, 3 as depicted in Figure 7) comprises: a top side (side comprising inlet 1a) and a bottom side (side opposite top side) opposite to the top side (see Figure 7); a front side (side shown in front view in Figure 7) and a rear side (side opposite the front side) opposite to the front side (see Figure 7), the front and rear sides disposed between the top and bottom sides (see Figure 7); two opposing lateral sides (side comprising outlet 1d and side opposite it) disposed between the top and bottom sides and disposed between the front and rear sides (see Figure 7), wherein the top, bottom, front, rear, and lateral sides define a space (space occupied by 1, 3A-3C and 10); an apparatus (pump 1 or abatement parts 3A-3C or controller 10) located wholly within the space (see Figure 7); and one or more connection points (each module has an inlet 1a forming a connection point) coupled to the apparatus (see Figure 1), each connection point of the one or more connection points  (1a) configured to receive an input for the apparatus (1a is an inlet port); wherein the one or more connection points (1a) are located at the top side (1a depicted entering the top side in Figures 7-8C ); the module has a maximum size in a first system dimension that is equal to a first integer multiple of a fixed system value (cuboids inherently have a maximum size in a first system dimension such as a length along an x-axis, wherein this would necessarily be a first integer multiple of an arbitrary value, for example, if the length is 10.5 units, the integer multiple of a fixed system value could be assigned as follows: {10.5 (dimension) x 1 (integer multiple) x 1 (fixed system value) = 10.5}  or {10.5 (dimension) x 2 (integer multiple) x 0.5 (fixed system value) = 10.5}  and so on), the first system dimension being a dimension between the lateral sides (all cuboids have this dimension); and for each connection point, a distance between that connection point and each lateral side in the first system dimension could be a respective second integer multiple of the fixed system value (the connection point 1a is a fixed distance from the first lateral side which can be expressed as a second integer multiple of the fixed system value and this would apply to the distance between the connection point and the second lateral side too. Note that if the applicant intends to argue that the connection point must be equidistant from each lateral side then there are several views in the instant Figures, for example Figure 4, wherein the connection points 21 are not equidistant from each lateral side and so the distance between one lateral side to the connection point is different from the distance between the second lateral side to the same connection point. In light of this disclosure, this limitation is being interpreted as two separate distances, a first distance between the connection point and a first lateral side and a second distance between the connection point and a second lateral side, wherein each of these two distances could be expressed as a second integer multiple of the fixed system value).It is noted that since the fixed system value is not claimed in this claim, any arbitrary value can be assigned as the fixed system value such that the dimensions can be correlated to this arbitrary fixed system value.  It is further noted that mathematically and dimension can be expressed as an integer multiple of a fixed system value, wherein the fixed system value can be arbitrarily assigned. Furthermore, the specific units for these dimensions have not been disclosed and so the fixed system value can be related to any different unit (for example, cm, inch, mm etc.) and chosen accordingly. It is also noted that the first integer multiple could be equal to the second integer multiple since the claim does not specify that these integers are different. Regarding Claim 2:In Figures 7-8C, Iwasaki discloses the module, wherein the apparatus is selected from a group of apparatuses consisting of: a vacuum pumping apparatus (1) for pumping a fluid (exhaust gas), an abatement apparatus (3) for abating a fluid (exhaust gas),  a controller (10) configured to control a supply of facilities from the module to other entities remote from the module (see paragraph [0081], wherein supply of exhaust gas to remote entities is controlled by the controller). Regarding Claim 3:In Figures 7-8C, Iwasaki discloses the module, wherein the one or more connection points comprise one or more of the inputs (1a) that is a process gas inlet (exhaust gas inlet). Regarding Claim 4:In Figures 7-8C, Iwasaki discloses the module, wherein the facilities include a facilities fluid (exhaust gas). Regarding Claim 5:In Figures 7-8C, Iwasaki discloses the module, the facilities include facilities fluid (exhaust gas) selected from the group of facilities fluids consisting of nitrogen (NF3), and hydrogen (HF or HCl). Please also note that Iwasaki’s system would be capable of operating with several of the fluids mentioned here without any modification. Regarding Claim 6:In Figures 7-8C, Iwasaki discloses the module, wherein one or more of the connection points comprises a connector that is a T-connector (as shown in the embodiments in Figures 8B-8C, the connector may comprise a T-connector to feed two adjacent modules). Regarding Claim 7:In Figures 7-8C, Iwasaki discloses the module, wherein: the module comprises a plurality of the connection points (1a, 1d); for at least one pair of the connection points (1a, 1d), a distance between that pair of connection points in a second system dimension (the second system dimension is vertically along the wall the carries 1d and so is perpendicular  is a respective third integer multiple of the fixed system value (as previously explained the fixed system value can be arbitrarily assigned and the third integer multiple can thereby be mathematically derived based on the specific dimension); and the second system dimension is perpendicular to the first system dimension (the wall containing the first connection point 1a is perpendicular to the wall carrying the second connection point 1d and so the second system dimension is perpendicular to the first system dimension).Regarding Claim 11:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system, wherein the modules are arranged one adjacent another in the first system dimension (for example in Figures 8A-8B, the modules are arranged adjacent to one another).Regarding Claim 12:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system, wherein: a first module (top module in Figure 8A) of the plurality of modules comprises a first connection point (depicted as 1d in Figure 7); a second module (bottom module in Figure 8A) of the plurality of modules comprises a second connection point (1a); and the system further comprises a connection line (line between the top module and the bottom module in Figure 8A) attached between the first connection point and the second connection point; wherein the connection line comprises one or more portions aligned along the first system dimension (any 3 dimensional pipe would have one or more portions aligned along the lateral first system dimension), each of the one or more portions having a length equal to a respective integer multiple of the fixed system value (as previously explained the fixed system value can be arbitrarily assigned and the respective integer multiple can thereby be mathematically derived based on the specific dimension. Furthermore, the one or more portions can be arbitrarily assigned based on orientation).Regarding Claim 13:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system, wherein: a first module (top module in Figure 8A) of the plurality of modules comprises a first connection point (1d); a second module (bottom module in Figure 8A) of the plurality of modules comprises a second connection point (1a on the bottom module); a distance between the first connection point and the second connection point in a second system dimension is an integer multiple of the fixed system value (distance between the top modules connection point 1a and the bottom module’s connection point 1a would extend along a vertical dimension which is perpendicular to the first lateral dimension and as previously explained the fixed system value can be arbitrarily assigned and the respective integer multiple can thereby be mathematically derived based on the specific dimension); and the second system dimension is perpendicular to the first system dimension (as explained above).Regarding Claim 14:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system, wherein: the system further comprises a connection line (line between 1d of the top module to 1a of the bottom module, see Figure 8A) attached between the first connection point and the second connection point (See Figure 8A); wherein the connection line comprises one or more portions aligned along the second system dimension (any 3 dimensional pipe would have one or more portions aligned along the vertical second system dimension), each of the one or more portions having a length equal to a respective integer multiple of the fixed system value (as previously explained the fixed system value can be arbitrarily assigned and the respective integer multiple can thereby be mathematically derived based on the specific dimension. Furthermore, the one or more portions can be arbitrarily assigned based on orientation).Regarding Claim 15:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system, wherein a module of the plurality of modules is a facilities module (for example top module in Figure 8A); the connection points of the facilities module comprises: one or more facilities inputs (1a) configured to receive facilities from a facilities supply (receives exhaust gas from a facility, see paragraph [0002]) ; and one or more facilities outputs  (1d) configured to output the received facilities out of the facilities module; and the facilities module comprises: one or more facilities connection lines  (lines between 1a , the abatement parts 3A-3C and the output 1d) connecting the facilities inputs to the facilities outputs; and a controller (11) configured to control supply of facilities received at the facilities inputs out of the facilities outputs (user controller 11 supplies signals to controller 10 for control of the pumps and the abatements parts in the different modules), and control operation of one or more vacuum pumping and/or abatement apparatuses remote from the facilities module (the user controller 11 can control all the modules via signals sent to respective controllers 10 within each module).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (herein Iwasaki) (US 2015/0260192).Iwasaki is silent regarding the specific numerical values of the fixed system value. However, it would have been an obvious matter of design choice to change the size of Iwasaki’s modules such that the fixed system value could be between 10 mm – 200 cm (per claim 8) or 44 mm (per claim 9), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746